DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The supplemental reply filed on 03/04/2021 was not entered because supplemental replies are not entered as a matter of right except as provided in 37 CFR 1.111(a)(2)(ii).  The supplemental reply is non-compliant as it does not have a complete claim listing and does not list changes correctly.  The examiner notes that claim 17 was added in the prior amendment submitted on 03/02/2021 which was entered.  However, the supplemental amendment submitted on 03/04/2021 but does not list claim 17.  Therefore, the following examiners amendment cancels claim 17 as the applicant attempted to withdraw the claim in the non-compliant supplemental amendment 03/04/2021.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: claim 17 has been amended. 
17.	(Cancelled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

a valve body (2) comprising a valve chamber, a first fluid port (10), a second fluid port (12), and a third fluid port (32), a first plunger (8) movably disposed within the valve chamber wherein when the first plunger (8) is in the open position the first fluid port (10) is in fluid communication with the second fluid port (12), and wherein when the first plunger is in the closed position the first fluid port is fluidly isolated from the second fluid port (note the plunger 8 is movable to isolate the ports 10 and 12 from fluid communication with each other), and a second plunger (16) movably disposed within the valve chamber, wherein when the second plunger (16) is in the open position the second fluid port (12) is in fluid communication with the third fluid port (32), and wherein when the second plunger (16) is in the closed position the second fluid port (12) is fluidly isolated from the third fluid port (32), wherein the first plunger (8) is configured to be moved from the closed position to the open position by moving the first plunger in a first direction (left), and wherein the second plunger (16) is configured to be moved from the closed position to the open position by moving the second plunger in a second direction (right) opposite the first direction, and wherein the first plunger (8) and the second plunger (16) are arranged and configured to be movable relative to each other, wherein the second fluid port (12) is arranged on the same side as the first fluid port (10) and the third fluid port (32) with respect to the first (8) and second (16) plungers, and wherein the first plunger (8) and the second plunger (16) overlap each other in a direction perpendicular to the first and second directions, the first plunger being disposed outside the second plunger in the direction perpendicular to the first and second directions.
However, prior art fails to disclose when the first plunger is in the open position the first fluid port is in fluid communication with the second fluid port by way of a first fluid connection, wherein the first plunger is continuously movable and wherein the first plunger and the first fluid connection are configured such that a minimum cross section of the first fluid connection is continuously variable by moving the first plunger.  
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/MAHBUBUR RASHID/Examiner, Art Unit 3657